TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00476-CV


                                     In the Matter of D. J. M.


           FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      NO. 807, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant D. J. M. filed his notice of appeal on July 19, 2018. Appellee’s brief

was due in this Court on October 18, 2018. See Tex. R. App. P. 38.6(b). On October 22, 2018,

counsel for appellee filed a motion for extension of time to file appellee’s brief.

               The Texas Legislature has accelerated the final disposition of appeals from the

decision of a juvenile court under Texas Family Code Section 54.02 waiving its exclusive

jurisdiction and certifying the juvenile to stand trial as an adult. See Acts 2015, 84th Leg., R.S.,

ch. 74 (S.B. 888). Pending the adoption of rules of judicial administration, the Texas Supreme

Court has ordered that these appeals are governed by the Texas Rules of Appellate Procedure

applicable to accelerated appeals and has further ordered that appellate courts should bring these

appeals to final disposition within 180 days of the filing of the notice of appeal. See Tex. Sup.

Ct. Misc. Docket No. 15-9156 (Aug. 28, 2015). The accelerated schedule constrains this Court’s

leeway in granting extensions. In this instance, the Court grants the motion in part. If this Court
does not receive appellee’s brief on or before November 12, 2018, this cause will be submitted

and considered on appellant’s brief alone.

               It is ordered on October 25, 2018.



Before Chief Justice Rose, Justices Field and Toth